DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment to the claims filed on 2/19/2021 is acknowledged. Claim 1 is amended. Claim 21 is newly added. Claims 1-2, 4-5, 9-15 and 17-21 are currently pending in the application.
Previous prior art rejection is modified to address the above amendment.
Claims 1-2, 4-5, 9-15 and 17-21 are rejected. See the rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 10, 12-13, 15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US 2015/0243798) in view of Hacke et al. (US 2008/0216887) , and further in view of Nakauchi et al. (US 2007/0186968).
Regarding claim 1, a solar cell module (see fig. 13) comprising:
a plurality of solar cells (CE1, CE2) each including a semiconductor substrate (110, fig. 13, also see figs. 11-12) and first and second electrodes (C141, C142, fig. 13) that are formed on a back surface of the semiconductor substrate (see figs. 11-13), the first and second electrodes extending in a first direction (x, see figs. 12-13), and having different polarities ([0107]); and
conductive lines (P141, P142, fig. 13, also see figs. 6, 10a and 14 for the label of the conductive lines) disposed to extend in a second direction (y, fig. 13) crossing the first direction (x) on the back surface of the semiconductor substrate included in each solar cell (see figs. 13), the conductive lines (P141, P142) include 
first conductive lines (e.g. P141) connected to the first electrodes (C141) through a first conductive adhesive (ICA on C141 as shown in fig. 13, [0177]; or ECA described in [0175]) and insulated from the second 
second conductive lines (e.g. P142) connected to the second electrodes (C142) through the conductive adhesive (ICA on C142 as shown in fig. 13, or ECA described in [0175]) and insulated from the first electrodes (C141) through an insulating layer (IL, [0176]);
wherein:
the first direction length of each conductive adhesive (ICA in x direction) in the first direction is less than the first direction length of each insulating layer (IL in x direction) – or the second part of the second wherein clause (see fig. 13),
a distance between the conductive lines (P141 and P142) is greater than the first direction length of the each insulating layer (IL in x direction) – or the third wherein clause - (see fig. 13);
 the conductive lines and the first and second electrodes being arranged to cross each other such that the linewidth in the first direction (x) of each conductive line (or the width of each elongated conductive line) crosses in the first direction with a linewidth in the second (y) of each of the first and second electrodes (or the width of each of the first and second elongated electrodes) – or a part of the fourth wherein clause (see fig. 13); 
the first direction length of the each conductive adhesive in the first direction (ICA in x direction)  is less than 1.25 times the linewidth in the 
1) Woo shows the dimensions (e.g. length and width) of each conductive line (P141 and P142) is greater than a linewidth (or the width) of each of the first and second electrodes (C141 and C142) in both directions (x and y) in figs. 9 and 10a. 
Woo does not explicitly show the linewidth in the first direction (x) of each conductive line (or the width of each elongated conductive line P141 and P142) is greater than a linewidth in the second direction of each of the first and second electrodes (or the width of each elongated first and second electrodes C141 and C142) in fig. 13 – or the fourth wherein clause.
However, it would have been obvious to one skilled in the art at the time of the invention was made to have formed the linewidth in the first direction (x) of each conductive line (or the width of each elongated conductive line P141 and P142) is greater than a linewidth in the second direction (y) of each of the first and second electrodes (or the width of each of the first and the second elongated electrodes C141 and C142) in fig. 13 of Woo as taught by figs. 9 and 10a of Woo, because Woo explicitly teaches doing so.
2) Woo discloses the conductive adhesive (ICA, fig. 13) having a circular shape (see fig. 13) and the insulating layers (IL, fig. 13) each being a rectangular shape with a length inherently greater linewidth (see fig. 13).
Woo does not teach each conductive adhesive (or ICA) having a rectangular shape being arranged to have the first direction length (or the length/longer side of the rectangular shape) in the first direction (e.g. extending direction of the electrodes or along an electrode) such that the first direction length (or the longer side of the rectangular shape) of each rectangular shaped conductive adhesive in the first direction is greater than a linewidth in the second direction (or 
Hacke et al. teaches using rectangular shaped conductive adhesives (or pads 10, fig. 3A) being arranged to have the length (or the longer side of the rectangular shape) along the extending direction of the electrodes (or vertical electrodes) to facilitate the electrical interconnection in the design of reducing the area of the electrodes to reduce loss due to high resistance and stress ([0038-0039]). Hacke et al. also teaches arranging each rectangular shaped insulating layer (annotated as 20, but shown as darken lines at the opposing edges in fig. 3B) having the length (or the longer side of the rectangular shape) in along the electrode (or vertical electrode) in the extending direction of the vertical electrodes (see fig. 3B) to prevent short circuit between polarities (see [0039]).
It would have been obvious to one skilled in the art at the time the invention was made modify the solar cell module of Woo by using rectangular shaped conductive adhesive being arranged to have the length of the rectangular shaped conductive adhesive along the extending direction of the electrodes to reduce loss due to high resistance and stress as taught by Hacke et al. Such modification would involve nothing more than a change in configuration of shape of each conductive adhesive. It has been held that a change in configuration of shape is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In such modification, the extending direction of the electrodes in Woo is the first direction, and therefore in the solar cell module of modified Woo, the first 
It would have been also obvious to one skilled in the art at the time of the invention was made to have rearranged each rectangular shape insulating layer (IL) of Woo to have the length (or the longer side of the rectangular shape) in the extending direction of the electrodes prevent short circuit between polarities as taught by Hacke et al. Such modification would involve nothing more than a mere rearrangement of each insulating layer, and it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167. In such modification, the extending direction of the electrodes in Woo is the first direction, therefore in the solar cell module of modified Woo, the first direction length of each insulating layer in the first direction is greater than a linewidth in the second direction of each insulating layer because the length of each rectangular shaped insulating layer is arranged along the extending direction of the electrodes, or the first direction.
3) In the solar cell module of modified Woo above, when each rectangular shaped conductive adhesive and each rectangular shaped insulating layer having the length arranged in the first direction, the length of the rectangular shaped insulating layer and the rectangular 
Modified Woo above does not explicitly teach the first direction length of the each conductive in the first direction is equal to or less than 1.25 times that linewidth of the first direction of each conductive line – or the fifth wherein clause, and the ratio of the first direction length of the each conductive adhesive to the first direction length of the each insulating layer is 1:1.1 to 1:1.7 (e.g. a fraction of 0.909 to 0.588) - or the sixth wherein clause, such that the first direction length of each conductive adhesive in the first direction is greater than a linewidth in the first direction of each conductive line and the first direction length of the each conductive adhesive in the first direction is between the linewidth in the first direction of the each conductive line (or the width of the conductive line) and the first direction length of the insulating layer (or the length of the insulating layer). 
However, Woo shows the first direction length of the conductive adhesive portion (e.g. ICA pad) in the first direction is about the same size as the linewidth of each conductive line in fig. 13, or in the range of less than 1.25 times the linewidth of each conductive line, and each insulating layer (IL) extending about 50% of the linewidth (or the width) of each conductive line from the side of each conductive line (see fig. 13). Hacke et al. shows the insulating layer protruding/extending about 50% from the side of the conductive line (30, see the extending portion of the shaded areas from the side of the interconnect 30 in fig. 3C) to prevent the conductive line (30) from contacting the electrode to prevent the negative and positive polarities being shorted ([0039]). Hacke et al. also teaches each conductive adhesive (10) extending/protruding about 10% of the linewidth (or the width) of each conductive line from the conductive line (30, see the extension of the pad 10 on the right side of the second conductive 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell module of modified Woo above by having the insulating layer extending/protruding about 50% of the linewidth of each conductive line from the side of each conductive line to prevent the conductive line from contacting the electrode to prevent the negative and positive polarities being shorted as taught by Hacke et al., because Woo explicitly suggests by showing the insulating layer (IL) extending/protruding about 50% of the linewidth of each conductive line from the side of the conductive line (P141 or P142, see fig. 13). In addition, it would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module of modified Woo by extending the conductive adhesive (e.g. ICA) about 10% from the side of each conductive line to facilitate the electrical connection so that the electrodes can be made thin as taught by Hacke et al. Such modification would involve nothing more than a change in the dimensions in the first direction of the insulating layers and the conductive adhesive to ensure the insulating layers to function as preventing short circuit between polarities and the conductive adhesives to function as facilitate the electrical connection. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In such modification, extending each insulating layer about 50% of the 
4) In modified Woo above, the first direction length of each insulating layer is about 2 times the linewidth of the conductive line and the first direction length of each conductive adhesive is about 1.2 times the linewidth of the conductive line. Modified Woo above does not explicitly teach the first direction length of the each conductive adhesive is 1mm to 3mm, and the first direction length of the each insulating layer is 1.1 mm to 4mm – or the seventh wherein clause. 

Nakauchi et al. teaches the conductive line (or copper tab 2, figs. 1-4) having a linewidth of 1-2 mm ([0051], [0072]).
It would have been obvious to one skilled in the art at the time the invention was made to have used a copper tab having a linewidth of 1-2 mm taught by Nakauchi et al. for each conductive line in the solar cell module of modified Woo, because Woo explicitly teaches using copper tabs for the conductive lines. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). In such modification, when copper tabs having a linewidth of 1-2 mm are used, the first direction length of each conductive adhesive is found to be 1.2-2.4 mm (or 1.2 times the linewidth of the conductive line) and the first direction length of each insulating layer is found to be 2-4mm (or 2 times the linewidth of the conductive line). 1.2-2mm is right within the claimed range of 1-3 mm, and 2-4mm is right within the claimed range of 1.1 mm to 4mm.
Regarding claim 2, modified Woo discloses a solar cell module as in claim 1 above, wherein the first direction length of each insulating layer is twice (or 2 times) the linewidth of each conductive line (see claim 1 above), or the ratio of the linewidth in the first direction of the each conductive line to the first direction length of the each insulating layer is 1:2.

Regarding claim 5, modified Woo discloses a solar cell module as in claim 1 above, wherein the distance between the conductive lines is 3-6mm (see the explanation in claim 4 above). Modified Woo does not teach the exact range of 4-8mm. However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 4-6mm of the range 3mm-6mm for the distance between adjacent conductive lines, because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549
Regarding claim 10, modified Woo discloses a solar cell module as in claim 1 above, wherein the first direction length of the conductive adhesive and the first direction length of the insulating layer are greater than the linewidth of the conductive line (see claim 1 above). Woo also shows a distance between adjacent first and second electrodes (C141 and C142) is less than the linewidth of the conductive line (see figs. 6-7 and 10a). Therefore, in the solar cell moduled of modified Woo, a distance between adjacent first and second electrodes (C141 and C142) is less than the first direction length of the conductive adhesive and the first direction length of the insulating layer, because the distance is less than the linewidth of the conductive line.

Regarding claim 13, modified Woo discloses a solar cell module as in claim 12 above, wherein Woo discloses the linewidth of the conductive adhesive (ECA) is substantially equal to the linewidth of each of the first and second electrodes (C141 and C142, see figs. 6-7, 10a and 13).
Regarding claim 15, modified Woo discloses a solar cell module as in claim 1 above, wherein Woo discloses the semiconductor substrate (110, fig. 11) of each solar cell is doped with impurities of a first conductive type ([0097]), wherein the each solar cell further includes an emitter region (121) doped with impurities of a second conductive type ([0099]) opposite the first conductive type on the back surface of the semiconductor substrate (see figs. 11-13) and a back surface field region (172) more heavily doped than the semiconductor substrate with impurities of the first conductive type ([0100-0102]), and wherein each first electrode (C141, fig. 11) is connected to the emitter region (121, fig. 11), and each second electrode (C142, fig. 11) is connected to the back surface field region (172, fig. 11).
Regarding claim 17, modified Woo discloses a solar cell module as in claim 1 above, wherein Woo discloses the plurality of solar cells include a first solar cell and a second solar cell that are arranged next to each other in the second direction and are connected in series to each other ([0134], and wherein an interconnector (IC, fig. 13) is disposed between the first solar cell and the second solar cell and connects the first solar cell and the second solar cell in series (see figs. 13 and [0134], [0178], [0185], [0194]).

Regarding claim 19, modified Woo discloses a solar cell module as in claim 17, wherein Woo discloses the first conductive lines (P141) connected to the first solar cell and the second conductive lines (P142) connected to the second solar cell are commonly connected to the interconnector (IC, see fig. 13).
Regarding claim 20, modified Woo discloses a solar cell module as in claim 19 above, wherein Woo discloses the first conductive lines (P141) and the second conductive lines (P142) are alternating on the interconnector (IC, see fig. 13).
Regarding claim 21, modified Woo discloses a solar cell as in claim 1 above, wherein Woo discloses the insulating layer (IL on C142) is interposed between the first conductive line (e.g. P141) and the second electrode (e.g. C142) and contacts the first conductive lines (e.g. P141, see fig. 13), and the second insulating layer (IL on C141) is interposed between the second conductive lines (e.g. P142) and the first electrode (e.g. C141) and contacts the second conductive lines (e.g. P141, see fig. 13). Woo discloses the first and second insulating layers (IL) extending beyond the first and second electrodes (e.g. C141 and C142) in fig. 13, and the insulating layers (IL) are described with reference to Figs. 6 to 10C ([0176]).
Woo does not explicitly show the first and second insulating layers (IL) contact the semiconductor substrate in fig. 13.
However, Woo shows the insulating layers (IL) are in contact with the semiconductor substrate (110) in figs. 6-7 and 10A-C.
.
Claims 9, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over modified Woo et al. (US 2015/0243798) as applied to claim 1 above, and further in view of Isaka (US 2011/0120530).
Regarding claims 9 and 11, modified Woo discloses a solar cell module as in claim 1 above. Modified Woo in claim 1 above does not disclose the linewidth of the first and the second electrode to be 180-400 m and a distance between the first and second electrodes is 0.5 mm to 1.5 mm.
 Isaka discloses the linewidth (or the width) of the electrodes to be 200-400 m and a distance between the electrodes (or pitch) to be 1.5 mm (see [0158]) to improve characteristics of the solar cell ([0177]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module of modified Woo by forming the first and second electrodes to have a linewidth of 200-400 m and a distance between the first and second electrodes to be 1.5 mm to improve characteristics of the solar cell as taught by Isaka.
Regarding claim 14, modified Woo discloses a solar cell as in claim 12 above, wherein Woo discloses the linewidth of conductive adhesive (ECA, figs. 6-7 and 10a) is about the same size as the electrodes (e.g. C141, C142, figs. 6-7 and 10a), and the linewidth of the insulating layer (IL) is less than the linewidth of the electrodes (see figs. 6-7 and 10a) or twice the linewidth of the electrodes (see fig. 13).
m to 400m, and the linewidth of the insulating layer is 200 m to 450 m.
Isaka discloses the linewidth of an electrode to be 200-400 m (see [0177]).
It would have been obvious to one skilled in the art at the time of the invention was made to have selected the linewidth of 200-400 m for the conductive adhesive to be the same width as the electrodes of 200-400 m in width taught by Isaka, and the insulating layer having a width of from less than 200 m to 800 m as from less than width of the electrodes to twice the width of the electrodes taught by Isaka, because Woo explicitly suggests doing so. 200-400 m is right within the claimed range for the conductive adhesive, and it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 200-450 m in the range of less than 200 m to 800 m for the insulating layer, because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Furthermore, it would have been an obvious matter of design choice to select the linewidth of the conductive adhesive to be 180 m to 400m and the linewidth of the insulating layer to be 200 m to 450 m. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the prior art and the claims was the recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior device, the claimed device was not patentably distinct from the prior device. The skilled artisan would have been able to select an appropriate size/dimensions of the conductive adhesive and the insulating layer based on the desired properties of the solar cell module.
Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive. 
Applicant argues that Woo shows the dimension of the auxiliary electrodes PC141 and PC142 in figs. 9 and 10, not conductive lines P141 and P142. Applicant then concludes that Woo fails to discloses the linewidth of the conductive line is greater than the linewidth of the first and second electrodes, and it would not be obvious to one skilled in the art to modify the dimensions of the conductive lines and the electrodes of Woo.
The examiner replies that PC141 is the portion of the conductive line P141 in x direction, and PP141 is the portion of the conductive line P142 in y direction, similarly PC142 is the portion of the conductive line P142 in x direction and PP142 is the portion of the conductive line P142 in y direction (see fig. 9), and one skilled in the art would find it obvious to modify the dimensions of conductive lines and electrodes according the teaching of the reference. Furthermore, selecting the dimensions for the conductive lines and electrodes is obvious to one skilled in the art as it is merely an obvious matter of design choice. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH

Art Unit 1756



/THANH TRUC TRINH/            Primary Examiner, Art Unit 1726